Black, P. J.
This is an appeal of the defendant, Robert F. McGrath, pursuant to G.L. c. 90C, 3(A) from a finding of'‘responsible” for failing to stop for a school bus with flashing lights, a civil motor vehicle infraction.
Briefly, it appears that the appellant was issued a citation on October 4, 1986 for failing to stop for a school bus with flashing lights by a police officer of the Plymouth Police Department. The violation was alleged to have occurred October 3,1986, on Bourne Road in Plymouth. The officer issuing the citation did not witness the incident, but issued the citation “after investigation.” Following a Clerk-Magistrate’s hearing, the appellant was found “responsible” and assessed a $100 fine. He appealed the matter to a single justice. At the evidentiary hearing, the police officer who issued the citation, and the eyewitness to the incident were present, along with the appellant. After hearing, the judge found the appellant responsible and imposed a $100 fine. The appellant now seeks appellate review of the judge’s decision.
Although the appellant has raised a number of issues in his appeal, the only matter of law appropriate for our consideration is whether the officer who issued the citation has authority tó do so without having witnessed the event. We conclude that under the present law, a police officer does have the authority to issue a citation for a civil motor vehicle infraction even if he does not witness the event so long as he concludes that there is sufficient evidence to support a finding of “responsible” on the charge, whether by independent investigation or otherwise.
In Soares v. Macedo, 1987 Mass. App. Div. 80, we ruled that a private citizen could not initiate proceedings under Chapter 794 of the Acts of 1985 for alleged non-criminal motor vehicle infractions and noted that the remedy of a private individual seeking to enforce a non-criminal motor vehicle infraction is to call upon a police officer to take action against the violator. See also Woods v. Newton, 349 Mass. 373, 378 (1965). This is precisely what appears to have happened in this case.
The appeal is dismissed.